DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s claim amendments, filed 08/16/2022, now require the non-conductive ink to be deposited directly on the base (claim 21, lines 5-6 – the printed non-conductive layers comprising a non-conductive ink deposited directly on the base), and Applicant argues (p. 6-8 of Applicant Arguments/Remarks, filed 08/16/2022) that Applicant’s invention requires the non-conductive ink to be sandwiched between the base layer and the printed conductive layer. 
Examiner agrees with Applicant’s arguments/remarks (p. 7) that Daniels’ non-conductive layer does not remain once the conductive layer is deposited over it. The previous rejection in view of Connor and Daniels has been withdrawn to address the claim language now reciting that the non-conductive ink exists between the base and the conductive ink, of the wearable garment.  
Upon further consideration of the claims, in light of the claim amendments and Applicant’s arguments, a new ground(s) of rejection is made in view of Connor (US 2015/0366504 A1, previously cited) in view of Sime et al (US 9,386,684 B2), necessitated by Amendment. 
In the alternative, a new ground(s) of rejection is also made in view of a different application of Daniels et al (US 2020/0353239 A1), necessitated by Amendment. Examiner notes that the claim language does not define what constitutes an “ink”. The claim language merely recites that the non-conductive layer comprises (but is not solely formed of) a non-conductive ink, and that the conductive layer (which comprises but is not solely formed of a conductive ink) is deposited on the non-conductive layer. But at its most basic, the claimed invention is not directed to a method of manufacture (printing using inks to leave behind a film or trace) but is directed to the structure of a fabric layer, insulative layer, and a conductive layer. Therefore, the claims are alternatively rejected according to the recited structure (as the deposition of ink steps are product-by-process limitations that limit insofar as the structure that they imply), as taught by Daniels.
The claim amendments filed 08/16/2022 overcome the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, with regards to proper antecedent basis being now provided. Said rejections are now withdrawn.
Claims 21-24, 26, 27, and 36-42 are presently examined.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-24, 26-27, and 36-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daniels et al (US 2020/0353239 A1, hereinafter “Daniels”, previously cited).
Regarding claim 21, Daniels shows a wearable garment (Figs. 1a-1e, 2a-2b, 3a-3c; Figs. 58-61 show a garment worn on the upper portion of the user; Figs. 62-65 show a garment worn on the lower body of the user) comprising the structure of a stretch fabric base layer, followed by a non-conductive print layer, followed by a conductive layer deposited on the non-conductive layer (Figs. 53-54, 87 - a fabric, topped with a non-conductive print media TPU, further topped with a conductive ink). Daniels shows that this structure holds the conductive layer against the skin of the user (para. 0009 – stretch fabric pressing the conductive pattern to the skin of the user; paras. 0012, 0014 also describing pressing the conductive electrode part of the garment to the skin of the user; Figs. 62-65 and paras. 0143-0146 in particular teach application of sensors and electrodes of the garment on a lower body region of a user). Under the broadest reasonable interpretation, an “ink” and depositing the ink are broadly considered to be shown by depositing a material as a layer, film, or trace. Daniels shows depositing a non-conductive TPU print media to the fabric (Figs. 53-54, para. 0124), wherein the TPU is deposited as a layer adhered to the fabric (para. 0433), and then Daniels shows depositing a conductive ink to said TPU print media (Figs. 53-54, para. 0134; in paras. 0370 and 0441, when the conductive ink is deposited on a TPU print media surface, the conductive ink is further cured to the non-conductive layer, paras. 0158 and 0424 show depositing the conductive ink as a pattern and that curing the conductive ink causes it to form a patterned electrode on the TPU print media layer, said layer held against the skin as cited above). Daniels shows that the conductive patterns and/or electrodes are part of one or more conductive circuits carried by the garment (Abstract; para. 0011, 0016, 0369-0370 – circuit(s) supported by the fabric base layer which places the electrodes in contact with the skin). Since Daniels shows the claimed sandwiched structure of a fabric base layer, non-conductive layer, and conductive layer, with said conductive layer contacting the skin of the user, when the fabric forms the base of one or more conductive circuits (as formed by the conductive patterns and/or electrodes), then Daniels shows the claimed invention.
Regarding claims 22-24 and 26, see above, wherein Daniels shows that the garment is configured to be wearable on a lower body region of the user. See also Figs. 62-65, para. 0396 (shorts) and para. 0397, showing the conductive circuits are carried on the garment worn on the lower body, with one conductive circuit corresponding to one side and another conductive circuit corresponding to the other side (Figs. 62-65 showing that the circuit of each side is carried on a respective panel encircling a respective thigh, such that a right side panel and a left side panel each serve as a visual indicator configured to be aligned with a known body feature in use). As shown in Figs. 62-65, there are no seams that dissect any of the one or more conductive circuits of the shorts or lower body garment. 
Regarding claim 27, Daniels shows further comprising one or more of a power supply, control unit and controller for providing an electromagnetic signal to the one or more electrodes of the one or more conductive circuits (Abstract; para. 0016-0018, 0026, 0030, 0141, 0298, 0362, 0382, 0408).
Regarding claim 36, since Daniels shows depositing the conductive layer as a pattern (see the rejection of claim 21 above; Figs. 5a-5b show printing the conductive ink into the pattern of individually addressable electrodes, para. 0048-0049; Figs. 15-19 and para. 0289 also show this claimed feature of printing a pattern so that material is not present in some regions in order to form the individually addressable electrodes; para. 0424, 0433-0434), so that the pattern left behind forms a patterned electrode layer, then Daniels shows that the printed conductive layer comprises a plurality of regions in which conductive material is not present.
Regarding claims 37-39, Daniels shows that depositing the conductive ink comprises depositing it in a desired pattern formation (para. 0289, 0424, 0433-0434), and to achieve a desired conductivity (para. 0456). Daniels also shows depositing additional conductive layers to create a multilayered circuit (para. 0257), so that there are at least two layers of conductors (para. 0261), with the later deposited conductor therefore being the layer closer to the skin during use so that it is the layer contacting the skin. Daniels also shows providing a conductive layer having a lower resistance than a conductive ink layer (para. 0446, Fig. 91), and a conductive ink layer having a higher resistance than another conductive ink layer (Fig. 123, para. 0204). Daniels therefore shows using different printed conductive layer materials from one another, and that they have different conductivities from one another.
Regarding claims 40-41, see the rejection of claim 36 above, wherein Daniels shows depositing the conductive layer as a pattern forming individually addressable electrodes comprising respective connection tracks. See the rejection of claim 27 above, citing the electrodes are electrically connected to a controller for energy delivery to said electrodes, via said connection tracks providing the electrically conductive path between electrode and controller providing electrical signals to said electrodes.
Regarding claim 42, see the rejection of claims 37-39 above, wherein Daniels shows depositing additional layers to form a multilayered circuit. Daniels therefore shows that when forming said multilayered circuit, that an additional non-conductive layer may be deposited over the printed conductive layer of each of the one or more conductive tracks.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-27, and 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Connor (US 2015/0366504 A1, hereinafter “Connor”, previously cited) in view of Sime et al (US 9,386,684 B2, hereinafter “Sime”). 
Regarding claim 21, Connor shows a wearable garment for a human or animal body (Fig. 1), the garment comprising a stretch fabric (para. 0087, 0163) and one or more conductive circuits (paras. 0086, 0191, and 0449 describe a connector to form a mechanical connection and also form an electrical pathway to form one conductive circuit), each conductive circuit comprising one or more electrodes for delivering an electromagnetic signal to a human or animal body wearing the garment (Connor shows that electrodes/sensors are positioned for measuring electromagnetic signals from the body, and in addition to these, actuators are also part of the conductive circuit(s) to adjust fit of the electrodes/sensors against the skin, para. 0033, wherein the actuators are electrodes that deliver electromagnetic energy to the garment and body wearing the garment, in order to adjust fit of said garment on the skin, para. 0171, “electromagnetic actuator” in para. 0208, which are electromagnetically activated in para. 0367; and Connor also shows incorporating and using “electromagnetic energy emitter” in the garment, in para. 0234). Connor shows wherein the stretch fabric of the garment forms the base of the one or more conductive circuits (Fig. 1, para. 0445 and 0451-0452 describe a plurality of connectors to form conductive circuits on clothing to span a body member, and para. 0454-0455 describes forming the conductive circuits on fabric/textile as the base). As described above, the conductive circuits comprise both electrodes that sense movement from the body and electrodes that are electromagnetically activated against the skin to fit the garment to the skin, therefore where electrodes/sensors are taught by Connor to be positioned against the body, there are also the electrodes that deliver an electromagnetic signal to the body for fitting the garment to the body, wherein the one or more electrodes each comprise; a base (para. 0191, wherein the clothing is the base, to which the other components are attached); one or more non-conductive layers comprising a non-conductive component deposited on the base (para. 0085 describes non-conductive filaments, traces, layers, etc.); and at least one printed conductive layer comprising a conductive ink deposited on the one or more non-conductive layers (paras. 0084-0086, and 0157 describe conductive filaments and inks sprayed, layered, painted, etc. onto fabric or textile, including adding conductive ink to a non-conductive component; para. 0161 describes printing the conductive ink on non-conductive material), the at least one printed conductive layer being configured to contact the skin of a human or animal body in use (para. 0071, 0084).
Connor shows that the garment comprises a fabric base and both non-conductive components and conductive ink (and other conductive components) that form the garment worn against skin. Connor shows that the non-conductive threads, fibers, yarns, filaments, traces, and/or layers are printed, sprayed, layered, adhered, woven, etc. (para. 0085), but lacks showing that the non-conductive component is expressly an “ink” deposited directly on the base. Sime teaches that it is known in the art of body-worn electronic garments to sandwich a non-conductive layer 106 between a base 108 and a conductive layer 104 (Figs. 3A-3C). Sime is not relied upon for the order of manufacture, as these are apparatus claims. Sime is relied upon to teach that it is known in the art to print a specific layer of a garment so that each layer is distinct from another layer (col. 3, lines 58-61) due to selective deposition of materials of that layer (col. 3, line 67), while providing the benefit of having the different printed layers come from the same printer (col. 4, lines 5-8), which also saves material cost due to printing in a specific amount and pattern (col. 4, lines 18-31), and improves on previous manufacturing methods which rely on lamination, adhesives, and additional equipment (col. 2, lines 33-41). Regarding the non-conductive layer of Sime’s garment, (col. 7, lines 29-32; col. 8, line 25), Sime teaches printing any of the layers as an ink, fluid, powder, particulate, or other deposition composition (col. 7, lines 33-38), in desired patterns (col. 7, lines 43-47), and in any dimension, size, or configuration suitable for the desired application (col. 8, lines 19-24). Thus, Sime teaches the benefit of depositing a non-conductive ink directly on another material as needed, to print a non-conductive layer for the desired application of a wearable, electronic garment, including as a specific amount or shape of the non-conductive layer, and including sandwiching said non-conductive layer between other layers as needed for the desired application. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor to use a printing means such as taught by Sime, for the purpose of directly depositing layers of the garment as inks, as taught by Sime, so that a distinct layer of Connor’s non-conductive components may be deposited onto the base using Sime’s process of depositing non-conductive ink of a specified pattern, thereby printing Connor’s non-conductive layer using Sime’s non-conductive inks, wherein said non-conductive layer is thereby sandwiched between a base and conductive layer comprising a conductive ink as taught by Connor, above. It would have been further obvious to have relied on Sime’s teaching to also deposit other material layers as needed to provide the desired wearable electronic garment consisting of layers of conductive and non-conductive components as taught by Connor. The motivation for modification would be to provide Sime’s benefit of consolidating means of depositing the different layers of a wearable electronic garment, to save on both material costs and amount of equipment used. The modification of Connor in view of Sime would thus provide the claimed layered aspects of the garment.

Regarding claim 22, Connor shows wherein the garment is configured to be wearable on a lower body region of a human or animal body, the garment comprising two conductive circuits including a first conductive circuit having one or more electrodes configured to contact a left side of the body and a second conductive circuit having a corresponding one or more electrodes configured to contact a right side of the body (Figs. 1-8 showing that the conductive circuits and electrodes/sensors are incorporated into the bottoms of clothing/garments, which encircle both left and right sides; para. 0246 describes lower body region sensors on right and left sides shown in Figs. 1-2, with data processing unit 152 for the lower body garment, para. 0249, wherein the sensors on left and right sides collect data from the left and right sides, respectively, paras. 0244, 0246; paras. 0268 and 0271-0273 describe lower body garment sensors on right and left sides of Figs. 3-4, with data processing unit 152 for the lower body garment, para. 0274; paras. 0291 and 0293 describes right and left side sensing, including lower garment sensing, of Figs. 5-6, with data processing unit 152 for the lower body garment, para. 0297; paras. 0310-0312 similarly describe right and left side sensing of the lower body garment shown in Figs. 7-8) (regarding the conductive circuits – para. 0191 and 0449-0450 describe connectors to form a mechanical connection and also form an electrical pathway to form one conductive circuit; para. 0445 and 0451-0452 describe a plurality of connectors on clothing to span a body member, paras. 0455-0456 describe collecting a first set of data from one set of connectors, or a first conductive circuit, and a second set of data from another set of connectors, or a second conductive circuit, wherein different conductive circuits and their respective sensors are in different body locations, as cited for Figs. 1-8 above, and also para. 0533 which describes measuring data from different portions of right and left legs).  
Regarding claim 23, Connor shows wherein there are no seams that dissect any of the one or more conductive circuits (Figs. 1-4 show seamless tops and bottoms; para. 0237, 0249, and 0274 describe a one-piece clothing/garment; Figs. 5-8 also show one-piece clothing/garments with embedded sensors, and Fig. 9 shows embedding the sensors into the woven into the fabric/textile, para. 0297 and 0315-0316, thereby showing a seamless integration of the conductive circuit into the clothing/garment).  
Regarding claim 24, Connor shows comprising a left panel carrying a first conductive circuit and a right panel carrying a second conductive circuit, the left and right panels encircling the left and right thighs of the body in use (see the rejection to claim 22 above, in particular para. 0533, wherein the conductive circuits and their respective electrodes/sensors are on different legs and different portions of the legs, wherein the different pant legs therefore show encircling the left and right thighs of the body in use, Fig. 76).
Regarding claim 26, Connor shows further comprising one or more visual indicators configured to be aligned with a known body feature in use (Figs. 1-9 show visual indicators such as hips, crotch, buttocks, and knees for alignment of the garment on the body during use).  
Regarding claim 27, Connor shows further comprising one or more of a power supply, control unit and controller for providing an electromagnetic signal to the one or more electrodes of the one or more conductive circuits (paras. 0191, 0422, 0438, 0449, 0455 which all describe coupling the electrodes/sensors to a power supply, control unit, and controller, which as discussed in the rejection of claim 21 above comprise actuators that adjust fit of the garment when electromagnetic energy is applied to them, para. 0367, as seen in Figs. 23-24 – actuators 2304, 2305, 2306 coupled to sensors 2302, 2030).
Regarding claim 36, Connor shows wherein the printed conductive layer comprises a plurality of regions in which conductive material is not present (the rejection to claim 21 above, and Figs. 1-9 and 23-24 demonstrate that conductive material is present where mechanical and electrical connections are needed to form the conductive circuits, so the conductive material is not present all throughout the garment).  
Regarding claim 37, Connor shows wherein each conductive circuit comprises two printed conductive layers: a first printed conductive layer; and a second printed conductive layer adjacent the first conductive material, the second conductive layer being configured to contact the skin of the human or animal body in use (Figs. 1-8, paras. 0076-0077, 0082 describe a plurality of printed electrodes/sensors that form the printed conductive “layers” used to contact the skin in use, wherein neither Connor nor the claim language are limited to only two layers/sensors, and also note that the claim language does not preclude the first printed conductive layer from also contacting the skin).  
Regarding claim 38, Connor shows wherein the first and second conductive materials may be for different body locations (para. 0083), and that the conductive materials may be selected from a plurality of different conductive materials (para. 0084) that may be deposited on the garment by different means (para. 0085-0086), and that the printed conductive layers may be modular (para. 0090) or be part of garment having different material properties (para. 0091-0094), wherein the conductive components can also have different functional properties (para. 0095). Since Connor teaches customizing the garment, including the various conductive materials and printed conductive layers of the garment, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Connor’s garment such that the second printed conductive layer comprises or consists of a second conductive material and the first printed conductive layer comprises or consists of a first conductive material different to the second conductive material.  
Regarding claim 39, see the rejection of claim 38 above, wherein Connor teaches that the selected conductive materials may have different compositions, properties, and functions. Therefore, based on the selection of conductive materials used for the printed conductive layers, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first and second conductive materials have different conductivities, the first conductive material having a higher conductivity than the second conductive material.  
Regarding claim 40, Connor shows wherein each conductive circuit further comprises one or more connection tracks, each connection track providing an electrically conductive path between a respective one of the one or more electrodes and an electrical contact configured to enable connection to a controller arranged to supply an electromagnetic signal to the one or more electrodes (paras. 0086, 0191, and 0449, wherein a connector forms a mechanical connection and also provides an electrically conductive pathway of a conductive circuit).  
Regarding claim 41, Connor shows wherein the one or more connection tracks each comprise a printed conductive layer provided on the base, the printed conductive layer of each of the one or more connection tracks being electrically connected to the printed conductive layer of a respective one of the one or more electrodes (para. 0086 describes printing the electrically connective pathway/track, which connects to the electrodes of the conductive circuit).  
Regarding claim 42, the combination of Connor and Sime teaches layering non-conductive and conductive inks to the garment, as well as incorporating further conductive components (such as by adhering, weaving, laminating, etc, as previously cited under Connor). As previously discussed above, Sime teaches that the manufacturing process of printing the different layers allows one to selectively deposit different amounts, patterns, and configurations of each layer to provide a desired garment. Sime teaches that the printing process allows for encapsulating or exposing different parts of different layers as desired by the application (col. 8, lines 19-41), so that in use, different connection tracks are provided for coupling to the electronics of the garment and to the skin of the patient (col. 8, lines 42-64). Since Sime is relied on to teach selectively depositing material to form the layers of the garment, and Connor teaches layering the non-conductive and conductive components to provide a garment wearable against a user’s skin, including encasing the conductive components (Connor - embedding the electrodes into the fabric; Sime - encasing components of the garment), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to further comprise one or more non- conductive layers overlaying the printed conductive layer of each of the one or more connection tracks, in order to embed and/or encase the connection tracks in protective non-conductive material.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792